DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of amendments/arguments filed on 07/14/2022.
Claims 1-18 {including new claim 18} are presented for examination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al. (US 2019/0130689) in view of Hauser (US 2021/0065103).
Re Claim 10: Baumgarte et al. teaches secure container for package delivery, which includes a customer interfacing {herein the application 114 may further provide a user interface} with a server {herein discloses a cloud server 112} hosting a food ordering program configured to receive food orders and generate unique keys {herein the cloud server 106 and the service cloud server 112 may coordinate with one another via a cloud-to-cloud interface such that an access token generated by the cloud server 106 may be transmitted to the service cloud server 112 for subsequent forwarding/delivery to the appropriate handler device 108 of the package handler associated with that particular route} based on data gathered during the ordering process wherein the server is programmed to record data related to the order (¶ 26-30+); generating a unique key based on data which the server recorded while the order was being placed (¶ 32+, 49+, 62+); transmitting the unique key to a destination designated by the customer (¶ 63+); 3placing the food order in a selectively lockable delivery container (¶ 72+); locking the delivery container prior to delivery (82+); delivering the locked delivery container to the location designated by the customer (¶ 26+); using the unique key to open the lock; unlocking the delivery container after the delivery (¶ 30+); and removing the food order from the delivery container (¶ 78+).
Baumgarte et al. fails to specifically teach ordering menu items and fulfilling the food order.
Hauser teaches system and method for generating preparation, handling, packaging and delivery instruction and verifying integrity and safety, which includes ordering menu items (¶ 24-29+) and fulfilling the food order (¶ 64+).
In view of Hauser’s teachings, it would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Baumgarte et al. ordering menu items and fulfilling the food order so as to enable means ordering food/items for delivery. 
Re Claim 12: Baumgarte et al. as modified by Hauser teaches system and method, wherein the data used to generate the unique key code comprises the consumer entering a code while placing the order {herein each user may be associated with a universally unique identifier generated during the secure login with the cloud server 106} (¶ 32+).
Re Claim 13: Baumgarte et al. as modified by Hauser teaches system and method, comprising the server taking the root mean square of a number generated by the data {herein Baumgarte teaches a JWT token} (¶ 32+).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgarte et al. (US 2019/0130689)  as modified by Hauser (US 2021/0065103), as applied to claim 10 above, and further in view of Vain et al. (US 2020/0231366).
The teachings of Baumgarte et al. have been discussed above.
Baumgarte et al. fails to specifically teach closing the delivery container; sanitizing the delivery container; and returning the delivery container to a delivery hub.
Vain et al. teaches mobile robot having insulated bag for food delivery, further comprising returning: closing the container; returning the container to a delivery hub, and sanitizing the container for reuse (¶ 25-30+, 179+),
In view of Vain et al.’s teachings, t would have been obvious to an artisan of ordinary skill in the art at the time the invention was made to employ into the teachings of Baumgarte returning: closing the container; returning the container to a delivery hub; and sanitizing the container for reuse so as to enable means of cleaning/sterilizing the delivery bag after each and/or multiple orders. 
Allowable Subject Matter
Claims 1-9 and 14-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art for record fails to specifically teach
Re Claim 1: after the delivery the user uses the key stored on the electronic device to transition the delivery container to the unlocked configuration and unlock the lock and break the seal that prevented the food from being contaminated during delivery and wherein the locked configuration is engaged in transport of the delivery container and the unlocked configuration is engaged before and after the delivery;
Re Claim 14: electronically transmitting a copy of the unique key to a consumer electronic device; transmitting the copy of the unique key from the consumer device to the sensor; comparing the copy of the unique key to the unique key stored on the microprocessor; 4confirming the identity of the copy of the unique key and the unique key; unlocking the locking mechanism; and opening  the delivery container. These limitations in conjunction with other limitations in the claimed invention were not shown by the prior art of record.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kuettner (US 2020/0160263) teaches system and packaging for secure food delivery.
Chen (CN 207826566 U) teaches a drone food delivery box.
Ikeda (JP JP-2003246459-A) teaches article recovery method, and image processing method. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWYN LABAZE whose telephone number is (571)272-2395. The examiner can normally be reached Monday through Friday 8:30AM to 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWYN LABAZE/Primary Examiner, Art Unit 2887